DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/EP2019/064212 filed on May 31, 2019.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on June 1, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation wherein the acid is selected from lactic acid…….and uric acid, and the claim also recites preferably wherein the acid is lactic acid which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation wherein the formulation comprises a co-solubilizer selected from propylene glycol……and mixtures thereof, and the claim also recites preferably wherein the co-solubilizer is propylene glycol, glycerin, or a mixture thereof which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 contains the trademark/trade names Poloxamer 407, Tween 40, Tween 80.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a certain solubilizer or surfactant and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Warchol et al. U.S. Publication No. 2004/0034068 A1 (provided on IDS).
	Claims 1, 2, 4-7 and 10-13 of the instant application claim a liquid pharmaceutical formulation comprising 0.1-8% wt. % of nicotine; at least 65 wt.% water; and one or more of flavoring agents, co-solubilizers and solubilizers; wherein the formulation comprises a co-solubilizer and/or a solubilizer; wherein the nicotine is the form of a nicotine salt of nicotine and an acid; wherein the pharmaceutical formulation has a pH of from 4.5 to 5.9; and wherein the liquid pharmaceutical formulation is aerosolizable to form an inhalable formulation.
	Warchol teaches liquid pharmaceutical formulations for delivering nicotine to a subject as well as methods and systems for delivering nicotine to a subject and methods of manufacturing and using the liquid pharmaceutical formulations [0002]. 
Warchol teaches method for delivering nicotine in any form to a subject comprising administering to a subject a liquid pharmaceutical formulation containing nicotine in any form essentially into the lungs of the subject and allowing the nicotine in any form to be absorbed into the systemic circulation of the subject essentially by pulmonary uptake of nicotine as well as a method for manufacturing said liquid pharmaceutical formulation [0034].
Warchol teaches preferred embodiments of a product is buffered and/or pH regulated in such a way that the pH of the liquid pharmaceutical formulation is from around pH 3 to around pH 7, preferably from around pH 4 to around pH 6. In a preferred embodiment of the present invention, the composition of the liquid has its pH adjusted to between 3 and 7 [0038] and [0064]. Hence, the liquid pharmaceutical formulation is acidified and/or alkalized by buffering and/or pH regulation [0065].  An acidifying effect may be achieved by the use of one or more buffering agents selected from the group consisting of citric acid, phosphoric acid, acetic acid, hydrochloric acid, nitric acid, sulphuric acid and acidic salts thereof [0069].  
Warchol teaches that the nicotine may be administered in different forms, e.g., in different complexes or salts or as free base [0072]. In preferred embodiments, the nicotine in any form is selected from the group consisting of the free base form of nicotine or a nicotine salt [0084] [0087]. Preferred nicotine salts are salts with the following acids, Formic, Acetic, Propionic, Butyric, 2-Methylbutyric, 3-Methylbutyric, Valeric, Lauric, Palmitic, Tartaric, Citric, Malic, Oxalic, Benzoic, Gentisic, Gallic, Phenylacetic, Salicylic, Phthalic, Picric, Sulfosalicylic, Tannic, Pectic, Alginic, Hydrochloric, Chloroplatinic, Silicotungstic, Pyruvic, Glutamic and/or Aspartic [0085]. Most preferred nicotine salts are tartrate, hydrogen tartrate, citrate and malate [0086]. 
Warchol teaches that preferably the liquid formulation is an ethanol-based formulation or an aqueous-based formulation [0040]. The liquid phase of the liquid pharmaceutical formulation may comprise water [0097]. The liquid phase may also comprise an alcohol, such as ethanol, glycerol, propylene glycol and polyethylene glycol, or mixtures thereof. Further it may comprise mixtures of the above ingredients [0097]. Warchol further teaches that one or more of the compounds of the liquid pharmaceutical formulation may be solubilized in one or more surface active agents and/or emulsifiers, such as nonionic, cationic, anionic or zwitterionic surfactants, including amphiphilic block copolymers, or mixtures thereof [0098]. Warchol teaches that other additives may be added optionally to the liquid pharmaceutical formulation including tonicity agents, preferably chosen from sugars and inorganic salts [0099]-[0100]. 
Warchol teaches that Administration to the Lungs Preferably Takes Place by Aerosolization [0113]. Aerosolization is preferably achieved by use of a nebulizer [0114]. For conventional nebulizers, the nicotine is dissolved in a solution, and the drug solution is placed in the nebulizer cup, A high velocity air stream is passed over a capillary tube extending into the drug solution, The low pressure created by this jet stream draws the liquid into the jet stream, Internal baffling creates a standing aerosol cloud from which the subject receives the dose upon inhalation, and the remainder of the aerosol is recycled within the nebulizer [0114]. 
Warchol teaches that the liquid pharmaceutical formulation may be essentially water-based, whereby it comprises nicotine in any form, at least 50%, preferably at least 90% and most preferably at least 99% water, one or more buffering agents, and optionally one or more preservatives and other additives  [0194].  Warchol specifically exemplifies aqueous solutions comprising 1% and 5% of nicotine with a pH of around 5 and 6 (page 8 Examples 5, 7-10).
Warchol does not specifically exemplify a composition with the components in the amounts as claimed.
However, Warchol specifically exemplifies aqueous solutions comprising 1% and 5% of nicotine with a pH of around 5 and 6 (page 8 Examples 5, 7-10) which meets the limitations of claim 1 reciting 0.1-8% of nicotine and a pH of from 4.5 to 5.9.  Moreover, Warchol teaches that the liquid pharmaceutical formulation may be essentially water-based, whereby it comprises nicotine in any form, at least 50%, preferably at least 90% and most preferably at least 99% water, one or more buffering agents, and optionally one or more preservatives and other additives  [0194].  Thus said teachings meet the claimed limitations of at least 65 wt.% or 75% water as claimed in claims 1, 4, 10 and 11.  With respect to the limitation that the formulation comprises a co-solubilizer and/or a solubilizer, or one or more flavoring agents, Warchol teaches that the liquid phase of the liquid pharmaceutical formulation may comprise water, an alcohol, such as ethanol, glycerol, propylene glycol and polyethylene glycol, or mixtures thereof [0097]. Warchol further teaches that one or more of the compounds of the liquid pharmaceutical formulation may be solubilized in one or more surface active agents and/or emulsifiers, such as nonionic, cationic, anionic or zwitterionic surfactants, including amphiphilic block copolymers, or mixtures thereof [0098].  Warchol also teaches that other additives may be added optionally to the liquid pharmaceutical formulation including sugars [0099]-[0100]. 
Therefore, the prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, a liquid pharmaceutical formulation comprising 0.1-8% wt. % of nicotine; at least 65 wt.% water; and one or more of flavoring agents, co-solubilizers and solubilizers; wherein the formulation comprises a co-solubilizer and/or a solubilizer; wherein the nicotine is the form of a nicotine salt of nicotine and an acid; wherein the pharmaceutical formulation has a pH of from 4.5 to 5.9; and wherein the liquid pharmaceutical formulation is aerosolizable to form an inhalable formulation, to arrive at the instantly claimed subject matter. 
Claims 12 and 13 are rendered obvious in view of the teachings of Warchol since Warchol renders obvious the composition of claim 1 and thus the composition rendered obvious in view of Warchol is necessarily capable of being included in a cartridge for use in an e-cigarette as claimed.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. U.S. Patent No. 9,215,895 B2.
	Claims 1-7 and 10-13 of the instant application claim a liquid pharmaceutical formulation comprising 0.1-8% wt. % of nicotine; at least 65 wt.% water; and one or more of flavoring agents, co-solubilizers and solubilizers; wherein the formulation comprises a co-solubilizer and/or a solubilizer; wherein the nicotine is the form of a nicotine salt of nicotine and an acid; wherein the pharmaceutical formulation has a pH of from 4.5 to 5.9; and wherein the liquid pharmaceutical formulation is aerosolizable to form an inhalable formulation.
	Bowen teaches a nicotine salt liquid formulation for generating an inhalable aerosol in an electronic cigarette comprising nicotine salt that forms about 0.5% to about 20% nicotine is provided (abstract).  Claim 1 of Bowen claims a method of delivering nicotine to a user comprising deploying an electronic cigarette comprising a nicotine formulation that comprises nicotine, an acid, wherein the acid comprises pyruvic acid, salicylic acid, sorbic acid, lauric acid, levulinic acid, or benzoic acid, and a biologically acceptable liquid carrier, wherein: a. the nicotine formulation has a pH between 2.1-6.7; b. the nicotine concentration is from about 2% (w/w) to about 6% (w/w); c. operation of the electronic cigarette comprises heating at least a portion of the nicotine formulation to generate an inhalable aerosol comprising particle sizes from about 0.1 microns to about 5 microns; and d. inhalation of the inhalable aerosol into the user's lungs over a period of about 5 minutes at a rate of about one inhalation per 30 seconds results in a nicotine plasma Tmax from about 3 min to about 8 min. Claim 6 of Bowen claims the nicotine formulation comprises a nicotine salt comprising nicotine and an acid. Claim 16 of Bowen claims a cartridge for use with an electronic cigarette comprising a fluid compartment configured to be in fluid communication with a heating element, the fluid compartment comprising a nicotine formulation that comprises nicotine and an acid, wherein the acid comprises pyruvic acid, salicylic acid, sorbic acid, lauric acid, levulinic acid, or benzoic acid, and a biologically acceptable liquid carrier, wherein: a. the nicotine formulation has a pH between 2.1-6.7 b. the nicotine concentration is from about 2% (w/w) to about 6% (w/w); c. operation of the electronic cigarette comprises heating at least a portion of the nicotine formulation to generate an inhalable aerosol comprising particle sizes from about 0.1 microns to about 5 microns; and wherein d. inhalation of the inhalable aerosol into the user's lungs over a period of about 5 minutes at a rate of about one inhalation per 30 seconds results in a nicotine plasma Tmax from about 3 min to about 8 min.
	Bowen teaches that suitable carriers (e.g., a liquid solvent) for the nicotine salts described herein include a medium in which a nicotine salt is soluble at ambient conditions, such that the nicotine salt does not form a solid precipitate (column 11 lines 22-25). Examples include, but are not limited to, glycerol, propylene glycol, trimethylene glycol, water, ethanol and the like, as well as combinations thereof (column 11 lines 25-28). Bowen teaches that the nicotine amount is between about 1%(w/w) and about 25% (w/w) (column 11 line 36-column 12 line 19).  Bowen teaches that nicotine salts are formed by the addition of a suitable acid, including organic or inorganic acids to nicotine (column 12 lines 20-39).  
Bowen teaches that in some embodiments, the flavor of the formulation is adjusted by adding exogenous flavorants (column 14 lines 26-27, 29-31). 
Bowen does not specifically teach that the formulation contains at least 65 wt.% water.  Bowen does not specifically teach that the formulation comprises a co-solubilizer or a solubilizer.
Although Bowen does not specifically teach that the formulation contains at least 65 wt.% water, or that that the formulation comprises a co-solubilizer or a solubilizer, Bowen teaches that the liquid formulation requires from about 2% (w/w) to about 6% (w/w) of nicotine and a biologically acceptable liquid carrier (see claim 1).  Therefore the composition may comprise from 94% (w/w) to 98% (w/w) of the liquid carrier.  Bowen teaches that suitable carriers (e.g., a liquid solvent) for the nicotine salts include, glycerol, propylene glycol, trimethylene glycol, water, ethanol and the like, as well as combinations thereof (column 11 lines 25-28).  Thus the teachings of Bowen encompass water as the sole liquid carrier as well as mixtures of water and glycerol or propylene glycol.  Bowen teaches that the carrier may comprise 10 to 70% of propylene glycol and thus up to 88% of the composition may be water when 10% is propylene glycol and the formulation contains 2% nicotine (column 11 lines 30-31).  Thus a formulation comprising at least 65 wt.% water and a co-solubilizer such as propylene glycol is rendered obvious in view of the teachings of Bowen.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. U.S. Patent No. 9,215,895 B2 as applied to claims 1-7 and 10-13 above and further in view of Hearn et al. U.S. Publication No. 2010/0236562 A1 .
Claim 9 of the instant application claims the formulation comprises from 75 to 85 wt.% water; from 0.1 to 8 wt.% nicotine; from 0.1 to 15 wt.% co-solubilizer; from 0.5 to 1.5 wt.% sweetener; from 0.05 to 1.5 wt.% of flavoring.
Bowen is as set forth above.
Bowen does not teach the amount of the flavorant as claimed.  Bowen does not teach adding a sweetener.
Hearn teaches inhalable nicotine formulations (abstract).  Hearn teaches that suitable ingredients for inhalable nicotine formulations include sweeteners such as natural sugars, for example dextrose, fructose, glucose, sugar alcohols, such as sorbitol, xylitol and glycerol, artificial sweeteners such as saccharin and its sodium and calcium salts and phenylalanine [0062]. Hearn teaches that the sweeteners may be present in an amount of 0.1 to 5 volume % of the composition [0062].  Hearn also teaches that the nicotine composition may also comprises a flavor component [0048]. The flavor component(s) may be present in an amount of 0.0001 to 5 w/w %, preferably 0.001 to 2 w/w %, more preferably 0.001 to 1 w/w % of the composition [0048].  Suitable flavor components include the flavor components typically added to tobacco products such as carotenoid products, alkenols, aldehydes, esters and delta-lactone flavor constituents [0049]. 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to include components well-known in the art for inhalable nicotine compositions to improve the properties of the composition. Bowen teaches that in some embodiments, the flavor of the formulation is adjusted by adding exogenous flavorants (column 14 lines 26-27, 29-31).  Since Hearn teaches that typical amounts of a flavor component for inhalable nicotine compositions are amounts of 0.0001 to 5 w/w %, preferably 0.001 to 2 w/w %, more preferably 0.001 to 1 w/w % of the composition of the composition [0048], a person of ordinary skill in the art would have been motivated to use the amounts taught in Hearn for the compositions of Bowen with a reasonable of predictable success.  Moreover, including a sweetener to further enhance the taste of the inhalable nicotine solution of Bowen would have been seen as an obvious modification within the purview of an artisan practicing the invention.  Thus including a sweetener in an amount of 0.1 to 5 volume % of the composition and a flavoring agent in an amount of preferably 0.001 to 1 w/w % of the composition in the formulation of Bowen is rendered obvious in view of the cited prior art teachings.

Claims 1, 2, 4-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen DE 10 2015 117811 (provided on IDS).
Claims 1, 2, 4-6, 8, and 10-13 of the instant application claim a liquid pharmaceutical formulation comprising 0.1-8% wt. % of nicotine; at least 65 wt.% water; and one or more of flavoring agents, co-solubilizers and solubilizers; wherein the formulation comprises a co-solubilizer and/or a solubilizer; wherein the nicotine is the form of a nicotine salt of nicotine and an acid; wherein the pharmaceutical formulation has a pH of from 4.5 to 5.9; and wherein the liquid pharmaceutical formulation is aerosolizable to form an inhalable formulation.
Sorensen teaches an inhaler with an active ingredient-containing preparation, in particular an inhaler for a dosing aerosol [0001].  Sorensen teaches an aqueous preparation which comprises in particular water as the main component [0012].  The active ingredient-containing preparation comprises an acidification agent, an alcohol and a surfactant [0013].  The active agent is nicotine [0011] [0017].  Essential oils are added as flavoring agents [0014] and [0022]-[0024].  The acidification agent is citric acid [0015]. Polysorbate 80 is the preferred surfactant [0018]. The pH of the preparation is set at 6-7 [0019].  A preferred formulation comprises 85-99% by weight water, 0.5-3% by weight polysorbate 80, 0.2-1% by weight nicotine, 0.1-0.3% by weight citric acid, and 0.002-0.1% by weight monoterpene, particularly thymol [0028]-[0030].  
Sorensen teaches that the inhaler can be designed as a pump-action spray to generate an aerosol mist [0025].  Sorensen teaches that the active ingredient-containing preparation is contained in a flexible bag within a container in the inhaler [0026].  
Sorensen does not specifically teach the formulation has a pH of from 4.5 to 5.9 as claimed.
However, Sorensen teaches that the pH of the composition is between 6 and 7 [0019].  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
In the instant case, a pH of 6-7 as taught in Sorensen is so close to the claimed pH of 5.9 that prima facie one skilled in the art would have expected the formulations to have the same properties.  Thus in the absence of a demonstration of criticality the cited claims of the instant application are rendered obvious in view of the teachings of Sorensen.
Claims 12 and 13 of the instant application are rendered obvious in view of the teachings of Sorensen since Sorensen renders obvious the composition of claim 1 and thus the composition rendered obvious in view of Sorensen is necessarily capable of being included in a cartridge for use in an e-cigarette as claimed.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen DE 10 2015 117811 (provided on IDS) as applied to claims 1, 2, 4-6, 8 and 10-13 above and further in view of Hearn et al. U.S. Publication No. 2010/0236562 A1 .
Claim 9 of the instant application claims the formulation comprises from 75 to 85 wt.% water; from 0.1 to 8 wt.% nicotine; from 0.1 to 15 wt.% co-solubilizer; from 0.5 to 1.5 wt.% sweetener; from 0.05 to 1.5 wt.% of flavoring.
Sorensen is as set forth above.
Sorensen does not teach adding a sweetener.
Hearn teaches inhalable nicotine formulations (abstract).  Hearn teaches that suitable ingredients for inhalable nicotine formulations include sweeteners such as natural sugars, for example dextrose, fructose, glucose, sugar alcohols, such as sorbitol, xylitol and glycerol, artificial sweeteners such as saccharin and its sodium and calcium salts and phenylalanine [0062]. Hearn teaches that the sweeteners may be present in an amount of 0.1 to 5 volume % of the composition [0062].  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to include components well-known in the art for inhalable nicotine compositions to improve the properties of the composition. Thus, including a sweetener to further enhance the taste of the inhalable nicotine solution of Sorensen would have been seen as an obvious modification within the purview of an artisan practicing the invention.  Thus including a sweetener in an amount of 0.1 to 5 volume % of the composition in the formulation of Sorensen is rendered obvious in view of the cited prior art teachings.
Therefore claim 9 of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-13 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM